Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to claim 1, Urry, representing the closest prior art to the claimed invention, discloses a method of promoting collagenous tissue remodeling in a subject in need thereof (tissue reconstruction, paragraph [0087]), the method comprising the steps of: (a) administering to a tissue remodeling site in the subject a tissue remodeling solution (injecting a polymer into the depleted nucleus pulposus site, paragraph [0091]); and (b) inducing strain or strain rate at the tissue remodeling site (causes swell pressure, paragraph [0092]), whereby collagen incorporation, collagen fibril assembly, collagen fibril fusion, and/or collagen fibril disassembly is stimulated at the tissue remodeling site (subcutaneous injection of the polymer causes generation or restoration of a natural tissue with the normal distribution of elastic and collagen fibers, paragraph [0087], chemical remodeling of the matrix into a natural tissue, paragraph [0092]).
However, Urry does not disclose, nor does the prior art of record teach or suggest that the tissue remodeling solution comprises collagen monomers and initially devoid of pre-existing collagen fibrils, as required by claim 1.
As to claim 48, Felt, representing the closest prior art to the claimed invention,  discloses a device (Fig. 1) for promoting tissue remodeling in a subject in need thereof, the device comprising: (i) a dispensing module, comprising: a reservoir for a tissue remodeling solution (containers for a source of composition, paragraph [0096], storage 
However, Felt does not disclose, nor does the prior art of record teach or suggest, that the dispensing module further comprises a mixing system for mixing the returned extracellular fluid with the tissue remodeling solution and/or with one or more additional reagents for transport to the tissue remodeling site through the delivery catheter, as required by claim 48.
As to claim 79, applicants arguments, see page 12 of the remarks filed April 28, 2021, are persuasive.  In particular, it is agreed that Fuller does not disclose that the collagen fibrils are formed from collagen monomers from the solution as a result of an induced strain in the solution.  Thus, the rejection has been withdrawn and the claim is allowed.
As to claim 84, Banes, representing the closest prior art to the claimed invention, discloses a method to aid in preventing injury or tissue damage in a subject in need thereof (see Abstract, paragraph [0060]), the method comprising the steps of: (a) administering to a tissue remodeling site in the subject a tissue remodeling solution (paragraph [0035], treating...an in situ native tissue with compounds which cause a release or engagement of cell attachment points to its matrix, such as peptides... that can include collagen), wherein the tissue remodeling site is suspected of being subject to future injury or tissue damage (damaged native tissue, paragraph [0060]); and (b) inducing strain or an extensional strain rate at the tissue remodeling site, whereby collagen incorporation, collagen fibril assembly, collagen fibril fusion, and/or collagen fibril disassembly is stimulated at the tissue remodeling site (mechanical loading that accentuate expression of collagens, paragraph [0060]).
However, Banes does not disclose, nor does the prior art of record teach or suggest that the tissue remodeling solution comprises collagen monomers and initially devoid of collagen fibrils, as required by claim 84.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.